                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION
______________________________________________________________________________

KIMBERLEE VEN HOUSEN,

              Plaintiff,                                  Case No.: 20-CV-1097
v.

WINNEBAGO INDUSTRIES, INC.,
MERCEDES-BENZ USA LLC and RV
WORLD INC. OF NOKOMIS d/b/a
GERZENYS RV WORLD,

              Defendants.
And

STATE FARM AUTO INSURANCE COMPANY
OF BLOOMINGTON, ILLINOIS,

              Plaintiff,                                  Case No. 20-CV-1099

KIMBERLEE VEN HOUSEN,

              Involuntary Plaintiff,
v.

WINNEBAGO INDUSTRIES, INC. and
MERCEDES-BENZ USA, INC.,

              Defendants.


                   JOINT PRELIMINARY PRETRIAL 26(F) REPORT


       Plaintiff, Kimberlee Ven Housen, by her attorney, Christina M. Phillips of Merlin Law

Group; and Plaintiff, State Farm Auto Insurance Company of Bloomington, IL by its attorney,

Kevin T. Roach; and Defendants, Winnebago Industries, Inc. and Gerzenys RV World, by its

attorney, Nathaniel Cade Jr. of Cade Law Group, LLC; and Defendant, Mercedes-Benz USA, Inc.,

by its attorney Jeffrey S. Fertl of Hinshaw & Culbertson LLP, respectfully submit the following




                                                                               1033274\306725153.v1
          Case 2:20-cv-01097-NJ Filed 10/05/20 Page 1 of 6 Document 29
report pursuant to Fed. R. Civ. P. 26(f), for purposes of the scheduling conference on October 9,

2020.

        Pursuant to Fed. R. Civ. P. 26(f), a conference was held on October 1, 2020. The Attorneys

listed above participated in the telephone conference.

        Nature of the Case. The above-captioned matter arises out of a fire that occurred on June

14, 2017 at the residence of the plaintiff, Kimberlee Ven Housen. Plaintiff alleges that the fire

originated in a 2017 Winnebago View 24J Sprinter. It is further alleged that the vehicle chassis

was distributed by the defendant, Mercedes-Benz USA, LLC and that the defendant, Winnebago,

installed the remaining components on the vehicle. The subject vehicle was sold to the plaintiff

by the defendant, RV World Inc. of Nokomis d/b/a Gerzeny’s RV World. State Farm provided

insurance coverage to the plaintiff for certain of her losses.

        Plaintiffs have alleged multiple causes of action against the defendants, including breach

of warranty, breach of contract, strict liability and negligence. Plaintiff, Ven Housen, seeks

damages for uninsured losses of real and personal property, vehicular damage and loss of business

income. State Farm is seeking recovery of amounts paid to the plaintiff pursuant to their policy of

insurance. Defendants have denied the allegations and asserted various affirmative defenses.

        Statutory Basis for Jurisdiction and Venue. Jurisdiction in this Court is based upon this

Court’s diversity jurisdiction. The Court has original subject matter jurisdiction over this action

pursuant to 28 U.S.C. §1332 in that this action involves a controversy that is properly and wholly

between citizens of different states. In addition, the amount in controversy is in excess of

$75,000.00, exclusive of interest and costs.




                                                  2
                                                                                  1033274\306725153.v1
           Case 2:20-cv-01097-NJ Filed 10/05/20 Page 2 of 6 Document 29
       The United States District Court for the Eastern District of Wisconsin has jurisdiction over

this action as the events that give rise to the purported violations occurred in Walworth County,

Wisconsin, which is within the Eastern District of Wisconsin.

       Amendment to the Pleadings. After further investigation of the claims asserted in the

Complaint, amendment to the pleadings may be necessary. The parties request 60 days to file any

pleading amendments.

       Initial Disclosures. The disclosures required under Rule 26(a)(1) are necessary and

disclosures will be exchanged by October 23, 2020. No changes are proposed regarding the form

or requirements for Rule 26(a)(1) disclosures.

       Length of Trial. At this point the parties’ best estimate of the length of the trial will be 5-

7 trial days.

       Electronically Stored Information. The parties do not anticipate that a significant

amount of electronically stored information will be requested or produced. Disclosure and

discovery of electronically stored information should be handled through initial disclosures

pursuant to Fed. R. Civ. P. 26(a)(1), or through requests for production of documents. Electronic

discovery shall be produced to the requesting party in a commercially reasonable manner. Each

party and each attorney in this case shall take reasonable steps to preserve electronically stored

information that is relevant to any claim or defense in this case, whether or not the information is

admissible at trial. This requirement relates back to the point in time when the party or attorney

reasonably anticipated litigation about these matters.

       Confidentiality. The parties do not anticipate any disputes concerning confidentiality or

claims of privilege.




                                                 3
                                                                                     1033274\306725153.v1
           Case 2:20-cv-01097-NJ Filed 10/05/20 Page 3 of 6 Document 29
        Orders. The Parties do not contemplate any additional orders that should be entered by

the Court under Federal Rules 16(b)-(c) or 26(c) other than the Scheduling Order. Motions made

in the normal course of litigation pursuant to the Court’s Orders, the Federal Rules of Civil

Procedure, and the Local Rules may be filed as the case dictates.

        Change to Limitations on Discovery Imposed by Federal Rules. The parties do not

anticipate any changes to the limitations on discovery provided by the federal rules.

        Dispositive Motions. The parties reserve the right to file dispositive motions with respect

to some or all of the claims asserted in the Complaint and/or the affirmative defenses.

        Proposed Scheduling Order. The Parties propose the following scheduling order in this

case:

        1.      Discovery will be needed with respect to all matters relating to plaintiff’s claims,
                as well as the defenses asserted by the defendants. The parties anticipate that
                discovery will continue for 14 months. Discovery need not be conducted in phases
                or limited to or focused upon particular issues.

        2.      Plaintiffs to disclose expert witnesses with reports as required by Rule 26 by April
                1, 2021.

        3.      Defendants to disclose expert witnesses with reports as required by Rule 26 as it
                relates to the claims of the plaintiffs, as well as any crossclaims against
                codefendants, by July 1, 2021.

        4.      Defendants to disclose expert witnesses with reports as required by Rule 26 as it
                relates to any crossclaims between codefendants by September 1, 2021.

        5.      All discovery to be completed by December 1, 2021.

        6.      Dispositive motions to be filed within 30 days of completion of discovery.

        Electronic Service. The parties confirm that documents filed through the Court’s ECF

system are served by ECF notification. The parties also consent that service by electronic means

shall be allowed as set forth in Fed. R. Civ. P. 5(b)(2)(E) and that such service shall be complete




                                                 4
                                                                                   1033274\306725153.v1
             Case 2:20-cv-01097-NJ Filed 10/05/20 Page 4 of 6 Document 29
upon transmission, provided that the sender does not receive any indication that such electronic

transmission was unsuccessful.



Date: October 5, 2020                      /s/ Christina M. Phillips (w/permission)
                                           Christina M. Phillips
                                           State Bar No. 1107696
                                           Attorneys for Plaintiff, Kimberlee Ven Housen
                                           MERLIN LAW GROUP
                                           181 W. Madison Street, Suite 3475
                                           Chicago, IL 60602
                                           Phone#: 312-260-0806
                                           E-mail Address: cphillips@merlinlawgroup.com




                                               5
                                                                                1033274\306725153.v1
          Case 2:20-cv-01097-NJ Filed 10/05/20 Page 5 of 6 Document 29
Date: October 5, 2020               /s/ Kevin T. Roach (w/permission)
                                    Kevin T. Roach
                                    State Bar No. 1022457
                                    Attorneys for Plaintiff, State Farm Auto Insurance
                                    Company of Bloomington, IL
                                    10425 W. North Avenue, Suite 314
                                    Milwaukee, WI 53226
                                    Phone#: 414-278-0303
                                    E-mail Address: kevin@kroachlaw.com


Date: October 5, 2020               /s/ Nathaniel Cade, Jr. (w/permission)
                                    Nathaniel Cade, Jr.
                                    State Bar No. 1028115
                                    Attorneys for Defendants, Winnebago Industries,
                                    Inc. and Gerzeny’s RV World
                                    CADE LAW GROUP, LLC
                                    P. O. Box 170887
                                    Milwaukee, WI 53217
                                    Phone#: 414-255-3811
                                    E-mail Address: nate@cade-law.com


Date: October 5, 2020               /s Jeffrey S. Fertl
                                    Jeffrey S. Fertl
                                    State Bar No. 1014806
                                    Attorneys for Defendant, Mercedes-Benz USA, LLC
                                    HINSHAW & CULBERTSON LLP
                                    100 E. Wisconsin Avenue, Suite 2600
                                    Milwaukee, WI 53202
                                    Direct Phone#: 414-225-4812
                                    E-mail Address: jfertl@hinshawlaw.com




                                        6
                                                                         1033274\306725153.v1
          Case 2:20-cv-01097-NJ Filed 10/05/20 Page 6 of 6 Document 29
